                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           SOUTHERN DIVISION

SONYA MICHELLE PITTMAN,                    )
          Petitioner,                      )
                                           )
      v.                                   )   Civil Action No. 1:18cv458-KKD
                                           )
UNITED STATES OF AMERICA,                  )
           Respondent.                     )

                                       ORDER

      This action is before the Court on the Recommendation of the Magistrate Judge

(Doc. 21). After due and proper consideration of the issues raised and there having been

no objections filed, the Recommendation of the Magistrate Judge made under 28 U.S.C.

§ 636(b)(1)(B) is ADOPTED as the opinion of this Court.

      Accordingly, it is ORDERED that Petitioner’s motion for relief under 28 U.S.C.

§ 2255 is DENIED and this action is DISMISSED with prejudice.

      DONE and ORDERED this the 12th day of July, 2021.


                                 /s/ Kristi K. DuBose
                                 KRISTI K. DuBOSE
                                 CHIEF UNITED STATES DISTRICT JUDGE
